DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of: 10substituting the measured value of the upstream water depth, the preset value of the upstream canal flow rate and the preset value of the surface water infiltration rate into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal; comparing the simulation value of the downstream water depth with the measured value of the downstream water depth, and confirming that the preset values of both the upstream canal flow rate and the surface water infiltration rate are viable when a relative error between the simulation value and the measured value of the downstream water depth is less than or equal to a preset threshold value, when the relative error between the simulation value and the measured value is greater than the preset threshold value, optimizing the preset values of both the upstream canal flow rate and the surface water infiltration rate, repeating the optimized upstream canal flow rate and surface water infiltration rate till the relative error between the simulation value and the measured value of the downstream water depth is less than or equal to the preset 
	The limitations of presetting an upstream canal flow rate of the target canal and a surface water infiltration rate of the target canal to obtain a preset value of the upstream canal flow rate and a preset value of the surface water infiltration rate; and obtaining a canal flow rate at any measurement point of the target canal based on the viable preset value of the upstream canal flow rate and surface water infiltration rate read as mental concepts capable of being performed in the mind.  This type of simple arithmetic calculation using preset data (i.e. presetting rates to obtain values and obtaining data related to a flow rate) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by performing mere data entry. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculations and data entry, the use of such physical aid does not negate the mental nature of this limitation. 
The identified judicial exceptions are not integrated into a practical application because the additional elements does not integrate the recited judicial exception into a practical application of the exception.  The recited measuring an upstream water depth and a downstream water depth of a target canal to obtain a measured value of the upstream water depth and a measured value of the downstream water depth of the target canal reads as a mere step for data gathering without providing significantly more.  The additional element of a target canal generally links the abstract idea to a technology without providing significantly more.  The claim 

Claim 2 recites the additional element of a water gauge at the upstream and the downstream of the target canal.  The water gauge is recited in a generic way to perform the mere step of data gathering without providing significantly more. The claim as a whole does not amount to significantly more than the recited exception.  The claim is not eligible.

	Claims 3-8 recites limitations that further defines the identified judicial exception, i.e. mathematical concepts, without providing significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853